Citation Nr: 1723176	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-30 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.  

2.  Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability.  

3.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The September 2009 rating decision continued the 20 percent rating for the lumbosacral spine disability, and the February 2011 rating decision continued the 10 percent rating for the left knee disability.  

In February 2015, the Veteran testified before the undersigned in a Board hearing in Winston-Salem, North Carolina.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in July 2015, at which time the Board found that a claim for TDIU had been raised by the record, and all issues were remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to a rating in excess of 20 percent for a lumbosacral spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The competent and probative evidence is against finding that the Veteran's left knee disability results in compensable limitation of motion.  
	
2.  The competent and probative evidence is at least in equipoise as to whether the Veteran has slight instability of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent based on limitation of motion of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5024, 5260, 5261 (2016).
	
2.  The criteria for a separate 10 percent rating for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, DC 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by a letter sent to the Veteran in September 2010, prior to adjudication of his claim.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in January 2011.  In July 2015, the Board remanded the matter and directed the AOJ to obtain a new examination to address the nature and severity of the Veteran's left knee disability.  The Veteran was afforded a VA examination in July 2016 in compliance with the July 2015 Remand directive.  The Board notes that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).  Even if it was found that the above examination did not fully comply with the holdings in Correia, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  To warrant a higher rating motion limited to a much degree greater than that found during range of motion testing throughout the appeal is necessary.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating (though noting that it was more difficult to bend).  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point.  As such, the Board finds that remanding for this purpose would only delay the claim, with no benefit to the Veteran, as it is highly unlikely that doing so will demonstrate entitlement to a higher rating based on limitation of motion.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").  

The Board recognizes the Veteran's report of receiving Social Security Disability benefits since 2015.  In response to a request from VA, the Social Security Administration (SSA) advised that no such records exist.  Accordingly, the Board that no further efforts are needed.  In any event, there is no indication that any 
SSA records would be relevant to the claim for an increased rating for a left knee disability.  

As such, the Board will proceed with consideration of the Veteran's appeal.  

II.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran's left knee disability is currently assigned a 10 percent rating under Diagnostic Code 5024 for tenosynovitis, which directs that disabilities be rated based on limitation of motion of the affected part, with an exception not applicable here.  38 C.F.R. § 4.71a, DC 5024.  The 10 percent rating is based on arthritis with painful motion.  

Before the Board analyzes this issue, a review of the pertinent diagnostic codes pertaining to the knee would be useful.  Standard motion of a knee joint is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  A 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

A claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.  Under Diagnostic Code 5259, removal of semilunar cartilage with resulting symptoms in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion that requires a brace.  38 C.F.R. § 4.71a, 
DC 5262.  

Opinions from the VA Office of General Counsel (OGC) direct that a claimant may receive separate ratings under different Diagnostic Codes for the knee if there is separately compensable symptomatology.  See VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-2004 (2004).

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent based on limitation of motion of the left knee.  

To warrant a rating in excess of 10 percent, the evidence must demonstrate flexion limited to 30 degrees or extension limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  The Board has considered the Section 4.40, Section 4.45, DeLuca, and Mitchell criteria, but a higher rating is not warranted.  The Veteran has flexion to 
95 degrees and normal extension in the left knee with no additional functional loss or range of motion after three repetitions.  The Board acknowledges the Veteran's reports of experiencing functional loss due to pain, flare-ups, weakness, and fatigability in the form of disturbance of locomotion and interference with sitting and standing.  07/15/2016 VBMS, C&P Exam (Knee DBQ).  A prior VA examination in January 2011 showed pain with active motion and flexion from 0 to 110 degrees.  There was no objective evidence of pain or limitation after 
3 repetitions.  In general, the Veteran reported pain, but no stiffness, weakness, or incoordination.  However, the Veteran is currently being compensated for his left knee disability based on painful motion and the evidence does not show functional loss that more nearly approximates the next-higher rating.  

The evidence is at least in equipoise as to whether the Veteran's left knee disability results in slight instability.  The July 2016 VA examiner noted a history of slight instability in the left knee.  07/15/2016 VBMS, C&P Exam (Knee DBQ), pp. 7-8.  This finding is supported by the Veteran's medical records.  See 08/19/2015 VBMS, Medical-Non-Government No. 4, pp. 1, 4, 7-8; 05/04/2016 VBMS, CAPRI, p. 21.  There is no evidence of ankylosis, recurrent subluxation.  Instability of the left knee is not currently compensated by his 10 percent rating for arthritis with painful motion; therefore, the Board finds no pyramiding concerns under 38 C.F.R. § 4.14 arise here.  Accordingly, the Board finds that a separate rating of 10 percent is warranted for slight instability of the left knee.  38 C.F.R. § 4.71a, DC 5257.  The Board finds that the competent medical and lay evidence, to include the July 2016 VA examination report, is against a finding of moderate lateral instability of the left knee.   

No additional higher or alternative ratings under different diagnostic codes can be applied.  There is no evidence of ankylosis, removal of semilunar cartilage, or malunion of the tibia and fibula for ratings under Diagnostic Codes 5256, 5259, and 5262.  07/15/2016 VBMS, C&P Exam (Knee DBQ); 01/24/2011 VBMS, VA Exam.  

The July 2016 VA examiner diagnosed the Veteran with a left meniscal tear and the Veteran reported experiencing episodes of joint pain and joint "locking."  07/15/2016 VBMS, C&P Exam (Knee DBQ), p. 9.  However, the Board finds that a separate 20 percent rating is not warranted under Diagnostic Code 5258 because there is no evidence of recurrent or frequent effusion into the left knee joint.  
See 38 C.F.R. § 4.71a, DC 5258; 07/15/2016 VBMS, C&P Exam (Knee DBQ), pp. 7-8; see also 08/19/2015 VBMS, Medical-Non-Government No. 4, p. 8.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher disability rating for his left knee disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.  


ORDER

A rating in excess of 10 percent for limitation of motion from degenerative joint disease of the left knee is denied.  

A separate 10 percent rating for instability of the left knee is granted.

REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  


I.  Lumbosacral Spine

The July 2016 VA examiner noted that pain causes functional loss in range of motion of the spine, including forward flexion.  However, the examiner did not note at which degree of forward flexion objective evidence of pain is exhibited so as to allow the Board to consider the functional impact of pain on range of motion.  See DeLuca, 8 Vet. App. at 204-07; see also Mitchell, 25 Vet. App at 44 (stating that the examiner must make a clear notation regarding "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain").  The AOJ should obtain an addendum opinion that identifies the degree at which there is objective evidence of pain as such may indicate a higher rating.  

II.  TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2016).  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.

Here, the Veteran is service-connected for a lumbosacral spine disability 
(20 percent), lumbar radiculopathy of the left lower extremity (20 percent), left knee disability (20 percent), hypertension (10 percent), gastroesophageal reflux disease (10 percent), as well as three noncompensable disabilities.  His combined rating is 60 percent disabling.  See 38 C.F.R. § 4.25 (2016).  The Veteran's disabilities cannot all be treated as one disability under 38 C.F.R. § 4.16(a) because they do have the same etiology or affect the same body system.  Therefore, the schedular requirements for TDIU have not been met.  See 38 C.F.R. § 4.16(a).  

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b) (stating that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section").  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2016); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  

The Veteran is currently unemployed.  He claims that the impact of his service-connected disabilities forced him to retire early.  In August 2016, a VA examiner conducted a social and industrial survey and concluded that the Veteran's service-connected disabilities impact his ability to work, and that he is disabled and unable to work.  The examiner noted that the Veteran cannot sit or stand for long periods and that his physical condition negatively impacts his quality of life.  10/26/2016 VBMS, Medical-Government, pp. 36-41.  The Board finds that there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation due to his service-connected disabilities.  See Bowling v. Principi, 
15 Vet. App. 1, 9-10 (2001).  Therefore, referral to the Director, Compensation Service, for extra-schedular consideration is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his lumbosacral spine disability.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion and consider pain on both passive and active motion, and on both weight-bearing and non-weight-bearing.  The examiner should specifically identify the degree at which pain results in functional limitation of motion in forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Refer the matter of extra-schedular TDIU under § 4.16(b) to the Director, Compensation Service, and notify the Veteran of such action.

3.  If any issue remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


